This is a petition for a new trial of an action at law tried before a single justice of this Division, jury trial having been waived. The grounds assigned in the petition are that the decision of the trial court was erroneous in law and upon the facts. We find that the conclusion of fact found by the trial court, to wit, that the plaintiffs were not innocent purchasers of the stock in question, but took the certificate with such knowledge of the circumstances in which it was issued as should have put them upon inquiry as to the title of the holder, is supported by the evidence. We find no error of law in the decision.